                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                      PORTLAND DIVISION


HANHL., 1
                                                                               No. 3:17-cv-01613-JE
                Plaintiff,
        V.                                                                  OPINION AND ORDER

ANDREW M. SAUL,
Commissioner of Social Security,

                Defendant.


MOSMAN,J.,

        On July 23, 2019, Magistrate Judge John Jelderks issued his Findings and

Recommendation (F&R) [19], recommending that I REVERSE the Commissioner's decision and

REMAND this case for further proceedings. Neither party filed objections to the F&R.

                                           DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the


1
  In the interest of privacy, this opinion uses only the first name and the initial of the last name of
the nongovernmental party in this case.
1 - OPINION AND ORDER
court is not required to review, de novo or under any other standard, the factual or legal

conclusions of the magistrate judge as to those portions of the F&R to which no objections are

addressed. See Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328

F.3d 1114, 1121 (9th Cir. 2003). While the level of scrutiny under which I am required to

review the F&R depends on whether or not objections have been filed, in either case, I am free to

accept, reject, or modify any pati of the F&R. 28 U.S.C. § 636(b)(l)(C).

                                         CONCLUSION

       Upon review, I agree with Judge Jelderks's recommendation and I ADOPT the F&R [19]

as my own opinion. The Commissioner's decision is REVERSED and this case is REMANDED

for further proceedings.

       IT IS SO ORDERJ;D.

       DATED this    3Li   day of September, 2019.



                                                             Chief United Statl D' trict Judge




2 - OPINION AND ORDER
